Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 4/5/2021.  Claims 1, 14 & 27 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 39 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 39 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2015/0233720 A1).
As per claim 1, Harada discloses: a non-transitory computer readable storage medium storing instructions, the instructions when executed by a processor, cause the processor to perform steps comprising:
storing a localization variant, each localization variant representing a different localization technique for determining location of an autonomous vehicle, wherein the different localization (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and par. 15-17 “IMU, dead-reckoning system, GNSS, LIDAR, radar, sonar system, image based sensor system--or any other type of system capable of capturing information specific to the environment surrounding a vehicle, including information specific to objects such as other vehicles proximate to the navigation route of the vehicle…localized position data”);
storing information describing a plurality of geographical regions (see at least fig. 1- 5 and in particular fig. 1-2 & 5);
obtaining a localization index mapping driving contexts to localization variants, wherein a driving context is mapped to one or more localization variants based on a measure of performance of each of the one or more localization variants in the driving context (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and Abstract & par. 2-5);
repeating, by an autonomous vehicle, the following steps while driving:
receiving, by the autonomous vehicle, sensor data captured by sensors of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and Abstract & par. 2-5);
determining, by the autonomous vehicle, based on the sensor data, a current driving context for the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and Abstract & par. 2-5);
selecting, by the autonomous vehicle, a localization variant from the localization index based on the current driving context (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and par. 15-17 “IMU, dead-reckoning system, GNSS, LIDAR, radar, sonar system, image based sensor system--or any other type of system capable of capturing information specific to the environment surrounding a vehicle, including information specific to objects such as other vehicles proximate to the navigation route of the vehicle…localized position data”);
(see at least fig. 1- 5 and in particular fig. 1-2 & 5 and Abstract & par. 2-5); and
50navigating, by the autonomous vehicle, based on the location of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
Hadara discloses the invention as detailed above. 
However, Hardara does not explicitly disclose wherein the storing is that of a plurality of localization variants, each localization variant representing a localization technique for determining location of an autonomous vehicle, wherein the localization technique is associated with one or more parameters, the localization variant specifying a set of values for each of the one or more parameters. 
Nevertheless, Harada does disclose that his computing device [100] being modifiable to include a plurality of sensors each offering a plurality of localization variants, each localization variant representing a localization technique for determining location of an autonomous vehicle, wherein the localization technique is associated with one or more parameters, the localization variant specifying a set of values for each of the one or more parameters (see at least fig. 1- 5 and in particular fig. 1-2 & 5 and par. 15-17 “IMU, dead-reckoning system, GNSS, LIDAR, radar, sonar system, image based sensor system--or any other type of system capable of capturing information specific to the environment surrounding a vehicle, including information specific to objects such as other vehicles proximate to the navigation route of the vehicle…localized position data”).
One of ordinary skill in the art would have been motivated, prior to the effective filing date of the given invention, to have actually incorporated the various types of systems capable of capturing information specific to the environment of the vehicle in order to help provide more reliable and dynamic means for redundant localization means.
Motivation for this not only comes from knowledge well known in the art but from Harada (see at least ¶15-17 and fig. 1). 
    
2: wherein instructions for navigating the autonomous vehicle based on the location of the autonomous vehicle comprise instructions for: determining control signals for navigating the autonomous vehicle using the determined location of the autonomous vehicle; and sending the control signals to controls of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
3: wherein instructions for building a localization index comprise instructions for: for each driving context, performing steps comprising: for each of the plurality of localization variants, determining a measure of performance of the localization variant; ranking the plurality of localization variants based on the measure of performance of each of the plurality of localization variants; selecting one or more localization variants for the driving context from the plurality of localization variants based on the ranking; and storing an association between the driving context and the one or more localization variants in the localization index (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
4: further comprising instructions for:  51responsive to selecting a particular localization variant for the driving context, evaluating a plurality of related localization variants, the related localization variants (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
5: wherein the driving context comprises one or more of: a geographical region in which the autonomous vehicle is driving; a time of day when the autonomous vehicle is driving; information describing weather conditions in the geographical region in which the autonomous vehicle is driving at the time the autonomous vehicle is driving; a speed at which the autonomous vehicle is driving; or an angular velocity of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
6: wherein the plurality of localization variants comprises one or more of: a localization variant using a localization technique based on camera images, a localization variant using a localization technique based on lidar scans, a localization variant using a localization technique based on GNSS data, or a localization variant using a localization technique based on IMU data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
7: wherein the measure of performance of a localization variant in a particular driving context is determined based on one or more factors including: an error in localization using the localization variant in the driving context, 52a time of execution of the localization variant in the driving context, or a rate of success of the localization variant in the driving context, wherein a localization variant is successful if it determines the location of the autonomous vehicle within a threshold of an accurate location value (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
8: further comprising instructions for: determining the measure of performance of a localization variant, comprising: accessing a high definition map of a geographical region; accessing sensor data collected by an autonomous vehicle that previously drove through the geographical region; and evaluating each of the plurality of localization variants using the sensor data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
9: wherein the localization index associates localization variants with representations of portions of lanes, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises instructions for: identifying a portion of a lane in which the autonomous vehicle is driving; and selecting a localization variant associates with the portion of the lane (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5).  
10: wherein the localization index associates localization variants with coordinates of locations, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises instructions for:  53identifying a set of coordinates stored in the localization index for the autonomous vehicle, wherein the set of coordinates are nearest to a current location of the autonomous vehicle; and selecting a localization variant associate with the identified set of coordinates (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
11: further comprising instructions for: training a machine learning based model for evaluating a localization variant, the machine learning based model configured to receive description of a driving context as input; and wherein building the localization index comprises executing the machine learning based model for determining a localization variant that maps to a geographical region (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
12: further comprising instructions for: for each type of sensor, for each geographical region, determining a measure of convergence confidence for localization variants; and integrating results from a plurality of localization variants using Kalman filtering, each of the plurality of localization variants for a type of sensor, the results of each of the localization variants weighted based on their respective convergence confidence (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
13: further comprising instructions for:  54for each of a plurality of pairs of sensors, determining a measure of covariance between localization variants based on respective sensors, wherein integrating (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
14: A computer-implemented method comprising: storing a plurality of localization variants, each localization variant representing a localization technique for determining location of an autonomous vehicle, wherein the localization technique is associated with one or more parameters, the localization variant specifying a set of values for each of the one or more parameters; storing information describing a plurality of geographical regions; building a localization index mapping driving contexts to localization variants, wherein a driving context is mapped to one or more localization variants based on a measure of performance of each of the one or more localization variants in the driving context; repeating, by an autonomous vehicle, the following steps while driving: receiving, by the autonomous vehicle, sensor data captured by sensors of the autonomous vehicle; determining, by the autonomous vehicle, based on the sensor data, a current driving context for the autonomous vehicle; determining, by the autonomous vehicle, a localization variant corresponding to the current driving context using the localization index;  55determining, by the autonomous vehicle, a location of the autonomous vehicle using the localization variant; and navigating, by the autonomous vehicle, based on the location of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
15: wherein navigating the autonomous vehicle based on the location of the autonomous vehicle comprises: determining control signals for navigating the autonomous vehicle using the determined location of the autonomous vehicle; and sending the control signals to controls of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
 	 16: wherein building a localization index comprises: for each driving context, performing steps comprising: for each of the plurality of localization variants, determining a measure of performance of the localization variant; ranking the plurality of localization variants based on the measure of performance of each of the plurality of localization variants; selecting one or more localization variants for the driving context from the plurality of localization variants based on the ranking; and storing an association between the driving context and the one or more localization variants in the localization index (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
17: further comprising:  56responsive to selecting a particular localization variant for the driving context, evaluating a plurality of related localization variants, the related localization variants obtained by varying values of one or more parameters of the particular localization variant (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
18: wherein the driving context comprises one or more of: a geographical region in which the autonomous vehicle is driving; a time of day when the autonomous vehicle is driving; information describing weather conditions in the geographical region in which the autonomous vehicle is driving at the time the autonomous vehicle is driving; a speed at which the autonomous vehicle is driving; or an angular velocity of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
19: wherein the plurality of localization variants comprises one or more of: a localization variant using a localization technique based on camera images, a localization variant using a localization technique based on lidar scans, a localization variant using a localization technique based on GNSS data, or a localization variant using a localization technique based on IMU data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
20: wherein the measure of performance of a localization variant in a particular driving context is determined based on one or more factors including: an error in localization using the localization (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
21: further comprising: determining the measure of performance of a localization variant, comprising: accessing a high definition map of a geographical region; accessing sensor data collected by an autonomous vehicle that previously drove through the geographical region; and evaluating each of the plurality of localization variants using the sensor data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
22: wherein the localization index associates localization variants with representations of portions of lanes, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises: identifying a portion of a lane in which the autonomous vehicle is driving; and selecting a localization variant associates with the portion of the lane (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
23: wherein the localization index associates localization variants with coordinates of locations, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises: identifying a set of coordinates stored in the localization index for the autonomous vehicle, wherein the set of coordinates are nearest to a current location of the autonomous vehicle; and selecting a localization variant associate with the identified set of coordinates (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
24: further comprising: training a machine learning based model for evaluating a localization variant, the machine learning based model configured to receive information describing a driving context as input; and wherein building the localization index comprises executing the machine learning (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
25: further comprising: for each type of sensor, for each geographical region, determining a measure of convergence confidence for localization variants; and integrating results from a plurality of localization variants using Kalman filtering, each of the plurality of localization variants for a type of sensor, the results of each of the localization variants weighted based on their respective convergence confidence (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
26: further comprising instructions for: for each of a plurality of pairs of sensors, determining a measure of covariance between localization variants based on respective sensors, wherein integrating results from a plurality of localization variants using Kalman filtering is further based on the determined measures of covariances (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
27: A computer system comprising: one or more processors; and  59non-transitory computer readable storage medium storing instructions, the instructions when executed by a processor, cause the processor to perform steps comprising: storing a plurality of localization variants, each localization variant representing a localization technique for determining location of an autonomous vehicle, wherein the localization technique is associated with one or more parameters, the localization variant specifying a set of values for each of the one or more parameters; storing information describing a plurality of geographical regions; building a localization index mapping driving contexts to localization variants, wherein a driving context is mapped to one or more localization variants based on a measure of performance of each of the one or more localization variants in the driving context; repeating, by an autonomous vehicle, the following steps while driving: receiving, by the autonomous vehicle, sensor data captured by sensors of the autonomous vehicle; determining, by the autonomous vehicle, based on the sensor data, a current driving context for the autonomous vehicle; determining, by the autonomous (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
28: wherein instructions for navigating the autonomous vehicle based on the location of the autonomous vehicle comprise instructions for: determining control signals for navigating the autonomous vehicle using the determined location of the autonomous vehicle; and sending the control signals to controls of the autonomous vehicle (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
29: wherein instructions for building a localization index comprise instructions for: for each driving context, performing steps comprising: for each of the plurality of localization variants, determining a measure of performance of the localization variant; ranking the plurality of localization variants based on the measure of performance of each of the plurality of localization variants; selecting one or more localization variants for the driving context from the plurality of localization variants based on the ranking; and storing an association between the driving context and the one or more localization variants in the localization index (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
30: wherein the non-transitory computer readable storage medium further comprises instructions for: responsive to selecting a particular localization variant for the driving context, evaluating a plurality of related localization variants, the related localization 61variants obtained by varying values of one or more parameters of the particular localization variant (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
31: wherein the driving context comprises one or more of: a geographical region in which the autonomous vehicle is driving; a time of day when the autonomous vehicle is driving; information (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
32: wherein the plurality of localization variants comprises one or more of: a localization variant using a localization technique based on camera images, a localization variant using a localization technique based on lidar scans, a localization variant using a localization technique based on GNSS data, or a localization variant using a localization technique based on IMU data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
33: wherein the measure of performance of a localization variant in a particular driving context is determined based on one or more factors including: an error in localization using the localization variant in the driving context, a time of execution of the localization variant in the driving context, or  62a rate of success of the localization variant in the driving context, wherein a localization variant is successful if it determines the location of the autonomous vehicle within a threshold of an accurate location value (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
34: wherein the non-transitory computer readable storage medium further comprises instructions for: determining the measure of performance of a localization variant, comprising: accessing a high definition map of a geographical region; accessing sensor data collected by an autonomous vehicle that previously drove through the geographical region; and evaluating each of the plurality of localization variants using the sensor data (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
35: wherein the localization index associates localization variants with representations of portions of lanes, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises instructions for: identifying a portion of a lane in which the autonomous (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
36: wherein the localization index associates localization variants with coordinates of locations, wherein using the localization index to determine a localization variant for the autonomous vehicle comprises instructions for: identifying a set of coordinates stored in the localization index for the autonomous vehicle, wherein the set of coordinates are nearest to a current location of the autonomous vehicle; and selecting a localization variant associate with the identified set of coordinates (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
37: wherein the non-transitory computer readable storage medium further comprises instructions for: training a machine learning based model for evaluating a localization variant, the machine learning based model configured to receive information describing a driving context as input; and wherein building the localization index comprises executing the machine learning based model for determining a localization variant that maps to a geographical region (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
38: wherein the non-transitory computer readable storage medium further comprises instructions for: for each type of sensor, for each geographical region, determining a measure of convergence confidence for localization variants; and integrating results from a plurality of localization variants using Kalman filtering, each of the plurality of localization variants for a type of sensor, the results of each of the localization variants weighted based on their respective convergence confidence (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
39: wherein the non-transitory computer readable storage medium further comprises instructions for: for each of a plurality of pairs of sensors, determining a measure of covariance between localization variants based on respective sensors, wherein integrating results from a plurality of (see at least fig. 1- 5 and in particular fig. 1-3 & 5 and Abstract & par. 2-5 & 15-37).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663